Citation Nr: 0604103	
Decision Date: 02/13/06    Archive Date: 02/22/06	

DOCKET NO.  05-12 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a skin disorder of the 
legs, to include as secondary to exposure to herbicide 
agents.


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION


The veteran had active service from May 1969 to August 1972.  
He has been incarcerated for many years.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
VARO in Indianapolis, Indiana, that denied entitlement to the 
benefit sought.   

The Board notes that a review of the record discloses that 
the veteran had expressed a desire for a hearing before a 
Veterans Law Judge at the Board in Washington, D.C.  However, 
at the end of his substantive appeal in April 2005, he 
indicated that it was "obvious that I can't go to Washington 
for the hearing, but I do want this appeal sent to Washington 
for review."  The Board considers this to constitute a 
withdrawal of the hearing request.  38 C.F.R. § 20.702(e) 
(2005).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the claim on appeal has been obtained and the 
duty to notify has been satisfied.

2.  The veteran served in Vietnam and is presumed to have 
been exposed to herbicides, including Agent Orange.

3.  There is no competent medical evidence linking any 
current skin disorder of the lower extremities to an injury 
or disease sustained during military service, to specifically 
include inservice exposure to Agent Orange.  


CONCLUSION OF LAW

The criteria for establishing entitlement to service 
connection for a skin disorder of the lower extremities, 
including based on exposure to herbicides, have not been met.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.037, 3.309 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. §§ 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159.

The VCAA and its implementing regulations include new 
notification provisions.  Specifically, they require VA to 
notify the claimant of any information, and any medical or 
lay evidence, not previously provided to the Secretary that 
is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant of which 
portion, if any, of the evidence is to be provided by him and 
which part, if any, the VA will attempt to obtain on his 
behalf.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), generally should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim for VA benefits.  In this case, the 
notice was provided prior to the initial adverse decision on 
the service connection claim.  The veteran was informed of 
the VCAA by communication dated in February 2004, several 
months before the adverse rating decision was made in June 
2004.

The Board notes that, by way of the rating decision dated in 
June 2004, and the statement of the case issued in February 
2005, the veteran was apprised of the reasons for the denial 
of his claim and informed of the evidence he was responsible 
for submitting and of the evidence VA would obtain.  

With regard to the duty to assist, the VCAA provides that VA 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim for VA 
benefits.   The veteran has been incarcerated for a number of 
years.  However, the record reveals the veteran was provided 
with a listing of national and locally based service 
organizations from which he could chose to help him with his 
claim.  For whatever reason, he has not taken advantage of 
the use of any service organization.  The Board notes that 
the veteran's service records have been associated with the 
claim folder.  Therefore, the Board finds that development of 
the claim has been consistent with the provisions of the 
VCAA.  In view of the foregoing, the Board believes that the 
duties to notify and assist have been met and the Board will 
proceed to a decision on the merits. 

Legal Criteria.

In general, service connection may be granted for a 
disability or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110.  

Notwithstanding the above, service connection may be granted 
for disease or disability shown after service, when all of 
the evidence, including that pertinent to service, shows that 
it was incurred in service.  38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).  

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by the service records, the official history of each 
organization in which the veteran served, and all pertinent 
and medical lay evidence.  Determinations relative to service 
connection will be based on a review of the entire evidence 
of record.  38 U.S.C.A. § 7104; 38 C.F.R. § 3.303(a); see 
Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991). 

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed inservice disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and an evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1 (1999).

When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See also Ortiz v. 
Principi, 274 F.3d. 1361, 1364 (Fed. Cir. 2001).  If the 
Board determines that the preponderance of the evidence is 
against a claim, it has essentially found that the evidence 
is not in approximate balance, and the benefit of the doubt 
rule is not for application.  Ortiz, 274 F.3d at 1365.

With regard to Agent Orange exposure, a veteran who, during 
active military, naval or air service, served in the Republic 
of Vietnam during the period beginning on January 9, 1962, 
and ending on May 7, 1975, shall be presumed to have been 
exposed during such service to an herbicide agent, unless 
there is affirmative evidence to show that the veteran was 
not exposed to any such agent during that service.  The last 
date on which such a veteran shall be presumed to have been 
exposed to an herbicide agent shall be the last date on which 
he or she served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975.  
"Service in the Republic of Vietnam" includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307.

The following diseases are deemed associated with herbicide 
exposure, under VA law:  Chloracne or other acneiform 
diseases consistent with chloracne, Type II diabetes (also 
known as Type II diabetes mellitus or adult-onset diabetes), 
Hodgkin's disease, chronic lymphocytic leukemia, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx or trachea), soft tissue sarcoma (including adult 
fibrosarcoma, dermatofibrosarcoma protuberans, malignant 
fibrous histiocytoma, liposarcoma, leiomyosarcoma, 
epithelioid leiomyosarcoma (malignant leiomyoblastoma), 
rhabdomyosarcoma, ectomesenchymoma, angiosarcoma 
(hemangiosarcoma and lymphangiosarcoma), proliferating 
(systemic) angioendotheliomatosis, malignant glomus tumor, 
malignant hemangiopericytoma, synovial sarcoma (malignant 
synovioma) malignant giant cell tumor of tendon sheath, 
malignant schwannoma, including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant triton tumor), 
glandular and epithelioid malignant schwannomas; malignant 
mesenchymoma; malignant glandular cell tumor; alveolar soft 
part sarcoma; epithelioid sarcoma; clear cell sarcoma of 
tendons and aponeuroses, extraskeletal Ewing's sarcoma, 
conjunctual and infantile fibrosarcoma, malignant 
ganglioneuroma.  38 C.F.R. § 3.309(e).

The foregoing diseases shall be service connected if a 
veteran was exposed to an herbicide agent during active 
military, naval or air service, if the requirements of 
38 C.F.R. § 3.307(a)(6) are met, even though there was no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) 
are also satisfied.  38 C.F.R. § 3.309(e).

A disease associated with exposure to certain herbicide 
agents listed in § 3.309 will be considered to have been 
incurred in or aggravated by service under the circumstances 
outlined in this section even though there is no evidence of 
such disease during the period of service, provided that such 
disease shall become manifested to a degree of 10 percent or 
more at any time after service, except that chloracne or 
other acneform disease consistent with chloracne, porphyria 
cutanea tarda, and acute and subacute peripheral neuropathy 
shall become manifest to a degree of 10 percent or more 
within a year after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.  38 C.F.R. § 3.307(a).

The Secretary of VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See notice, 59 Fed. Reg. 341-346 (1994); see 
also, notice, 61 Fed. Reg. 41,442-449 (1996).

The Secretary has published a list of specific conditions for 
which a presumption of service connection based on exposure 
to herbicides used in Vietnam during the Vietnam Era is not 
warranted.  These include hepatobiliary cancers, 
nasal/nasopharyngeal cancer, bone cancer, female reproductive 
cancers, breast cancer, renal cancer, testicular cancer, 
leukemia, abnormal sperm parameters and infertility, 
cognitive and neuropsychiatric disorders, motor/coordination 
dysfunction, chronic peripheral nervous system disorders, 
metabolic and digestive disorders, immune system disorders, 
circulatory disorders, respiratory disorders (other than 
certain respiratory cancers), skin cancer, gastrointestinal 
tumors, bladder cancer, brain tumors, and any other condition 
for which the Secretary has not specifically determined a 
presumption of service connection is warranted.  See notice, 
64 Fed. Reg. 59,232-59,243 (1999).

Analysis.

As noted above, in order for service connection to be 
warranted, three elements must be present:  (1) A current 
disability; (2) inservice incurrence of such disability; and 
(3) a medical nexus.  See Hickson, supra.

A review of the service medical records reveals the veteran 
was seen on one occasion in September 1969 for a rash on his 
hand.  No other reference to skin problems was noted, 
including at the time of separation examination in July 1972.  
At that time, the skin was described as normal.  The post 
service record contains no medical evidence that purports to 
relate any current skin disorder to the veteran's active 
service period.

With regard to Agent Orange exposure, the veteran has 
asserted that he has skin rashes involving the lower 
extremities that are related to Agent Orange exposure in 
service.  Since he served in Vietnam, exposure to Agent 
Orange is presumed.  However, a skin rash, if present, is not 
among the disabilities that is presumed to be associated with 
herbicide exposure under VA regulations.  See 38 C.F.R. 
§ 3.309(e).  Accordingly, service connection is not warranted 
on that basis.  While service connection is not warranted on 
the strict basis of the presumptive provisions, in Combee v. 
Brown, the United States Court of Appeals for the Federal 
Circuit held that when a veteran is found not to be entitled 
to a regulatory presumption of service connection for a given 
disability, the claim must nevertheless be reviewed to 
determine whether service connection can be established on a 
direct basis.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 
(Fed. Cir. 1994), reversing in part Combee v. Principi, 4 
Vet. App. 78 (1993).  As such, the Board must not only 
determine whether the veteran has a disability that is 
recognized by VA as being etiologically related to prior 
exposure to herbicide agents that were used in Vietnam, but 
must also determine whether his current disability is a 
result of active service under 38 U.S.C.A. § 1110 and 
38 C.F.R. § 3.303(d).

As noted above, the veteran is presumed to have been exposed 
to Agent Orange during his tour of duty in Vietnam.  
38 C.F.R. § 3.307(a) (6)(iii).  However, the record contains 
no competent medical evidence that purports to relate a skin 
rash of the lower extremities to the veteran's exposure to 
herbicides in service decades ago.  The veteran has presented 
or identified no such evidence.  His own assertions that he 
believes there may be such a relationship do not constitute 
competent medical evidence.  While he is competent to report 
on his own symptoms, as a lay person without medical 
training, he is not competent to relate those symptoms to a 
particular diagnosis or specific etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 494 (1992).

There is no objective medical evidence of skin rashes 
involving the lower extremities for years following service 
discharge.  Supporting medical evidence is required.  See 
Vierth v. West, 13 Vet. App. 117 (1999) [there must be 
medical evidence on file demonstrating a relationship between 
the veteran's current disability and  claimed continuous 
symptomatology, unless such a relationship is one as to which 
a lay person's observation is competent].  Such evidence is 
lacking in this case. 

In sum, the veteran's Agent Orange claim is not supported by 
the evidence of record.  See 38 U.S.C.A. § 5107(a) [a 
claimant has the responsibility to present and support a 
claim for benefits]; see also 38 U.S.C.A. § 5103A [VA is not 
required to provide assistance to a claimant if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim].  Accordingly, service connection 
is not in order.  


ORDER

Service connection for skin rashes of the lower extremities, 
to include as secondary to exposure to herbicide agents, is 
denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


